          Case 1:21-cr-20151-RKA Document 23 Entered on FLSD Docket 06/11/2021 Page 1 of 1
                                     CO U RT M INUTES                                  Page3

                                    M agistrate ludge Lauren F.Louis
                    AtkinsBuildingCourthouse-11thFloor                    Date:6/11/2021 Time:10:00a.m.
Defendant: M iguelEm ilio GutierrezDiaz J#:02376-506 Case #:21-CR-20151-ALTM AN
AUSA: RichardGetchell                      . Attorney: Herman FrankRubio,Esq.(Tem p)
Violation: Consp/Distr/pW lD/lmport/cocaineinto U.S.
Proceeding: RRc/Arraign nt/Detention Hearing         CJA Appt:
Bond/PTD Held:C Yes No           Recommended Bond:PTD
Bond Setat:                                                    Co-signed by:
    Nr surrenderand/ordonotobtainpassports/traveldocs                  Language: Spanïsh

     r ReporttoPTSas directed/or       x'saweek/monthby                Disposition:
       phone:      x'saweek/monthinperson                               Brad alread iven
     r Random urinetesting by PretrialServices
       Treatm entasdeem ed necessary                                   D efendantnotpresentatthis hearing
     C' Refrainfrom excessive useofalcohol
     r- participate in mentalhealth assessm ent& treatment                          j gtt
                                                                       STIP PTD w/rg       o revisit(no hrg.
    Nr Maintainorseekfull-timeemployment/education                     gefdycounsets
     r-' Nocontactwithvictims/witnesses
     r- Nofirearms                                                     counselrequestsa continuance of
    Nr Nottoencumberproperty                                            RRC/ARR;Granted
     r-- M aynotvisittransportation establishments
     r HomeConfinement/ElectronicMonitoringand/or
         Curfew             pm to         am ,paid by
        Allow ances:M edicalneeds,courtappearances,attorney visits,
        religious,em ploym ent
     1- Travelextended to:                                                '
     r' Other:                                                          from SpeedyTrialClock
NEXTCOURT APPEARANCE Date:                   Tim e:          Judge:                      Place:
Repon REcounsel:               6/25/21           10:00a.m.            Duty/M iami
PTD/BondHearing:
.
                               .
Arruignment:                          6/25/21     10:00 a.m.          Duty/M iami
Statusconference RE:
    D.A.R. 10:10:55    .-                                             Tim e in Court:   5 m ins
